        Case 1:18-cv-00187-REB Document 278 Filed 08/03/20 Page 1 of 4



BART M. DAVIS, Idaho Bar No. 2696
United States Attorney

CHRISTINE G. ENGLAND, California Bar No. 261501
Assistant United States Attorney
District of Idaho
1291 West Myrtle Street, Suite 500
Boise, ID 83702
Tel: (208) 334-1211; Fax: (208) 334-1414
Email: Christine.England@usdoj.gov

JEAN E. WILLIAMS
Deputy Assistant Attorney General

LUTHER L. HAJEK, Colorado Bar No. 44303
U.S. Department of Justice
Environment and Natural Resources Division
Natural Resources Section
999 18th St., South Terrace – Suite 370
Denver, CO 80202
Tel: (303) 844-1376; Fax: (303) 844-1350
E-mail: Luke.Hajek@usdoj.gov

Attorneys for Defendants

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF IDAHO

WESTERN WATERSHEDS PROJECT, et al.,          Case No. 1:18-cv-00187-REB

       Plaintiffs,                           DEFENDANTS’ MOTION FOR PARTIAL
                                             SUMMARY JUDGMENT (PHASE TWO)
       vs.

DAVID BERNHARDT, Secretary of the
Interior, et al.,

       Defendants,

       and

STATE OF WYOMING, et al.

       Defendant-Intervenors.




Defendants’ Motion for Partial Summary Judgment (Phase Two)
         Case 1:18-cv-00187-REB Document 278 Filed 08/03/20 Page 2 of 4




       Defendants’ David Bernhardt, Secretary of the Interior, the U.S. Bureau of Land

Management (“BLM”), et al. hereby respectfully move, pursuant to Fed. R. Civ. P. 56, for partial

summary judgment on all of Plaintiffs’ Claims in the Second Amended Complaint, ECF No.

165, regarding the June 2017 Montana oil and gas lease sale, the February 2017 Wyoming oil

and gas lease sale, the June 2017 Wyoming oil and gas lease sale, and the September 2017

Wyoming oil and gas lease sale. See id. ¶¶ 153-188. Through this motion, as to each of the oil

and gas leasing decisions at issue, Defendants request that the Court order summary judgment in

its favor on the First and Second Claims, id. ¶¶ 284-299, alleging violations of the Federal Land

Policy and Management Act, which Plaintiffs have waived by not arguing them on summary

judgment, and the Third Claim for Relief alleging violations of the National Environmental

Policy Act, id. ¶¶ 300-313, on which Plaintiffs seek summary judgment. See Pls.’ Mot. for

Partial Summ. J. (Phase Two), ECF No. 247. The grounds for this motion are set forth in the

attached memorandum in support and supported by Defendants’ statement of facts and

accompanying materials.

       Respectfully submitted this 3rd day of August, 2020,

                              BART M. DAVIS, Idaho Bar No. 2696
                              United States Attorney

                              CHRISTINE G. ENGLAND, California Bar No. 261501
                              Assistant United States Attorney
                              District of Idaho
                              1291 West Myrtle Street, Suite 500
                              Boise, ID 83702
                              Tel: (208) 334-1211; Fax: (208) 334-1414
                              Email: Christine.England@usdoj.gov

                              JEAN E. WILLIAMS
                              Deputy Assistant Attorney General

                              LUTHER L. HAJEK, Colorado Bar No. 44303
                              U.S. Department of Justice



Defendants’ Motion for Partial Summary Judgment (Phase Two)                              1
        Case 1:18-cv-00187-REB Document 278 Filed 08/03/20 Page 3 of 4




                           Environment and Natural Resources Division
                           Natural Resources Section
                           999 18th Street
                           South Terrace, Suite 370
                           Denver, CO 80202
                           Tel: (303) 844-1376; Fax: (303) 844-1350
                           E-mail: Luke.Hajek@usdoj.gov

                           Counsel for Defendants




Defendants’ Motion for Partial Summary Judgment (Phase Two)              2
         Case 1:18-cv-00187-REB Document 278 Filed 08/03/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 3d day of August, 2020, I filed a copy of the foregoing
Defendants’ Motion for Partial Summary Judgment (Phase Two), Memorandum in Support of
Defendants’ Motion for Partial Summary Judgment and in Opposition to Plaintiffs’ Motion for
Partial Summary Judgment (Phase Two), Statement of Undisputed Facts, and Response to
Plaintiffs’ Statement of Undisputed Facts electronically through the CM/ECF system, which
caused all parties or counsel of record to be served by electronic means, as more fully reflected
on the Notice of Electronic Filing.

Attorneys for Plaintiffs Western Watersheds Project and Center for Biological Diversity

Laurence J. Lucas
llucas@advocateswest.org

Sarah Stellberg
sstellberg@advocateswest.org

Todd C. Tucci
ttucci@advocateswest.org

Counsel for Intervenor-Defendant State of Wyoming

Elliott John Adler
elliott.adler@wyo.gov

James Kaste
james.kaste@wyo.gov

Cherese De'Dominiq McLain
cdm@msbtlaw.com

Counsel for Intervenor-Defendant Western Energy Alliance

Bret A. Sumner
bsumner@bwenergylaw.com

Malinda Morain
mmorain@bwenergylaw.com


                                             /s/ Luther L. Hajek
                                             Luther L. Hajek




Defendants’ Motion for Partial Summary Judgment (Phase Two)                               3
